department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject timeliness of sec_121 election this field_service_advice responds to your request for advice which was processed on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year issue is an election to exclude gain on the sale of a principal_residence under cid sec_121 prior to its amendment by the taxpayer_relief_act_of_1997 timely if the taxpayer files a late return electing the exclusion after receiving a notice_of_deficiency and petitioning the united_states tax_court conclusion taxpayer’s election is timely under sec_6512 if a payment is made after the issuance of the deficiency_notice tl-13766-99 facts prior to changes made by the taxpayer_relief_act_of_1997 dollar_figurethe 1997_act taxpayers who sold a principal_residence and purchased a new principal_residence within two years could roll over all or part of the gain on the sale of the old residence under former sec_1034 under sec_121 prior to its amendment by the 1997_act a taxpayer who had attained the age of on the date of the sale also had a one-time election to exclude permanently a limited amount of gain on the sale of the taxpayer s principal_residence in your case taxpayer in year a year governed by former sec_121 sold his principal_residence and qualified to exclude the gain however originally he did not elect to exclude the gain in fact he filed no tax_return made no payments of tax and had no withholding or other prepayment_credits for the year he did not purchase a qualifying replacement_property under former sec_1034 six years later in response to a notice_of_deficiency taxpayer petitioned the tax_court and then filed a return electing the sec_121 exclusion discussion sec_121 as in effect prior to the 1997_act provided that the election to exclude gain from the sale_or_exchange of a principal_residence may be made at any time before the expiration of the period for making a claim for credit or refund of the tax imposed for the year in which the sale_or_exchange occurred under sec_6511 a claim for credit or refund must generally be filed within three years from the time the return was filed or two years from the time the tax was paid whichever is later if taxpayer had not filed a petition with the tax_court the election would have been timely just as the service has three years from the filing of a late return to make an assessment a taxpayer generally has three years from the filing of a late return or if longer two years from a payment to claim a refund see revrul_57_354 1957_2_cb_913 revrul_76_511 1976_2_cb_428 revrul_78_343 1978_2_cb_326 situation thus had taxpayer not filed a petition with the tax_court see also special report what to do if you haven’t filed your income_tax return irs digital daily website www irs treas gov hot tax-return96 html taxpayers had until date to file delinquent returns claiming refunds of prepayment_credits for the service does not follow the stricter 2-year rule set forth in 38_f3d_473 9th cir in dictum the supreme court recently agreed with the service’s reading of the statute see baral v united_states 120_sct_1006 date since cid baral had filed his delinquent_return on date and had earlier received a 4-month extension from the initial due_date the relevant look-back period under sec_6511 extended from date back to date ie three years tl-13766-99 he would have had three years from the time he filed his late return to make the sec_121 election alternatively if taxpayer had paid the deficiency he would have had two years from that time to make the sec_121 election and recover the payment the question is therefore whether the result should differ because taxpayer filed a petition with the tax_court at which point the relevant limitations_period on any refund is set by sec_6512 rather than sec_6511 sec_6512 provides generally that if a taxpayer files a petition with the tax_court no credit or refund of tax for that tax_year may be made except as to overpayments determined by the tax_court in making that determination certain limits are imposed by sec_6512 which provides in part that to be refundable the tax must have been paid a after the mailing of the notice_of_deficiency or b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment applying this provision to the present issue the first question is whether the limitations_period set by sec_6512 is part of the period for making a claim for credit or refund within the meaning of former sec_121 we conclude that it is although a claim as such is unnecessary once a case is in tax_court sec_6512 is closely correlated with sec_6511 and performs an analogous function see 516_us_235 moreover it would seem inconsistent with congressional intent to require taxpayers to forgo an otherwise allowable election in order to contest a deficiency in tax_court the remaining question therefore concerns the application of sec_121 and sec_6512 to the present case arguably taxpayer’s sec_121 election was timely under sec_6512 on the theory that a claim based on the sec_121 election would have been timely if it had been filed on the date of the deficiency_notice however since no payments were made prior to the issuance of the deficiency_notice in order for this reasoning to apply the claim arguably would have to be treated as having been filed within the 3-year period rather than the 2-year period in sec_6511 in the lundy case however the court held that when a taxpayer does not file a return plus four months tl-13766-99 until after a deficiency_notice is issued for sec_6512 purposes the taxpayer is not treated as having filed within the 3-year period in sec_6511 and only the 2-year look-back period applies although lundy was subsequently overruled by congress in favor of a 3-year look-back period for taxpayers in tax_court see sec_6512 last sentence taxpayer’s case is governed by prior_law while sec_6512 may not apply however under sec_6512 a refund_or_credit may be made of any amount that was paid after the mailing of the notice_of_deficiency therefore if taxpayer pays an amount of tax the refund period would be open under sec_6512 and taxpayer could make the sec_121 election case development hazards and other considerations deborah a butler by clifford m harbourt senior technician income_tax accounting branch field service division
